Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The indicated allowability of claims 1-25 are withdrawn in view of the newly discovered reference(s) to US 20190289610 & US 20190174449.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On line 11 of claim 1, "an individual MSP edge servers” needs to be corrected to read "an individual MSP edge server" in order to provide proper antecedence basis for "the individual MSP edge server" on line 16.

The AccessNetworkSelectNotify in lines 8-10 of claim 11 lack proper antecedent basis in the claim. The “(AccessNetworkSelectNotify)” in line 7 is indefinite because it is unclear as to whether the applicant is actually claiming this limitation. It is suggested that the parenthesis be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-11, 14, 16, 20-23, 25 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by JU et al. [US 20190289610]. 

As per claim 1, JU teaches:
A computing system to manage session and service registration and continuity for moving vehicles, (Abstract) the computing system comprising: 
processing circuitry  (management server executes edge-assisted transmission, see [0053], coupled with network interface circuitry (e.g., figs. 1A and 1B), the network interface circuitry arranged to communicatively couple the computing system with a plurality of Mobility Service Provider (MSP) edge servers (e.g., figs. 1A and 1B), each of the plurality of Mobile Service Provider (MSP) edge servers are disposed at an edge of a communication network, and each of the plurality of MSP edge servers are arranged to provide computing resources to one or more vehicle user equipment (vUEs) (e.g., fig. 1B; [0027], each vehicle platform 103 may send and receive data to and from edge servers 107 and/or management server(s) 101 via the network 105 through the edge server 107 to which the vehicle platform 103 is currently connected at a particular point in time), and wherein: 
the processing circuitry is arranged to operate an edge node allocation module to select an individual MSP edge server(s) of the plurality of MSP edge servers to which workloads (content, [0053]) of the individual vUE should be offloaded (e.g., [0043], as the vehicle moves from one communication coverage area to another communication coverage area of the edge servers 107, the vehicle continuously communicates via the network and the corresponding edge server 107 currently connected to the vehicle; [0053], receive a content request from a vehicle and determine one or more edge servers 107 located on the route; also see fig. 3A, indicator 310), wherein the selection is based on receipt of an access network selection message from an individual vUE (e.g., [0053], content request from a vehicle; also see fig. 3A, indicators 302 and 310 and fig. 3B, indicators 328 and 332); and 
the network interface circuitry is arranged to receive the access network selection message from the individual vUE via the communication network to which the individual vUE is attached (e.g., fig. 3A, indicator 302, [0053], content request from vehicle), and send information of the individual MSP edge server to the individual vUE (e.g., [0038-0041], content transmitted from edge servers to vehicles; also see fig. 3A, indicators 310 and fig. 3B, indicator 332).

As per claim 2, JU teaches:
The computing system of claim 1, wherein the information of the individual edge server includes one or more of an Internet Protocol (IP) address of the individual edge server and compute capabilities of the individual edge server. ([0042] The edge server 107 includes a hardware and/or virtual server that includes a processor, a memory, and network communication capabilities (e.g., a communication unit). In some embodiments, the edge server 107 may be a computing infrastructure located on the roadside of the roads on which the vehicle platforms 103 travel. For example, the edge server 107 may be a roadside unit located within a predetermined distance from the roadway. As depicted, the edge server 107 may be communicatively coupled to the vehicle platforms 103, as reflected by signal line 160, and communicatively coupled to the network 105, as reflected by signal line 162. In some embodiments, the edge servers 107 may provide network access to the network 105 for the vehicle platforms 103 located within its communication coverage area. As an example, FIG. 1B illustrates an example road segment 194 with multiple edge servers 107 provided on the roadside and multiple vehicle platforms 103 travel on the roadway of the road segment 194. Each edge server 107 may have a communication coverage area 192 within which the vehicle platforms 103 can establish a temporary vehicle-to-infrastructure (V2I) connection with the edge server 107 (as reflected by the signal line 160) to send and receive data to and from the edge server 107. The edge server 107 may send and receive the data associated with the vehicle platforms 103 to and from other entities of the system 100 (e.g., the management server 101, other vehicle platforms 103, etc.) via the network 105 using its network connection 162).

As per claim 3, JU teaches:
The computing system of claim 2, wherein the compute capabilities of the individual edge server include one or more of vehicle data analytics capabilities, traffic control services capabilities, content streaming services capabilities, High Definition Map (HDM) processing capabilities, autonomous or intelligent driving service capabilities, and vehicle-to-cloud (V2C) capabilities. ([0038] In some embodiments, the content data store 126 includes a non-transitory storage medium that stores multiple content items to be transmitted to the vehicle platforms 103 upon request. Non-limiting examples of the content items include, but are not limited to, content documents (e.g., data files) stored in personal cloud storage of the users, multimedia content (e.g., videos, audios, photos, augmented reality data stream, virtual reality data stream, etc.) provided by third-party content providers (e.g., media streaming services), etc. In some embodiments, the transmission of the content item to the vehicle platform 103 may require the user associated with the vehicle platform 103 to be authenticated and/or granted permission to access the content item. As an example, the user may be required to subscribe to the media streaming service in advance and successfully login to the media streaming service with verified credentials. In some embodiments, the transmission of the content item to the vehicle platform 103 through the edge servers 107 may additionally require approval of the content owner for the content item to be transmitted using edge servers, because of the potential risks of content security and potential limited content quality. [0039] In some embodiments, each content item stored in the content data store 126 may include item metadata and content data of the content item. Non-limiting examples of the item metadata include, but are not limited to, a unique content item ID, a content title (e.g., “Landslide”), a content type (e.g., video), a content duration (e.g., 4:30, 260 seconds), etc. of the content item. In some embodiments, the item metadata may also include an edge server approval status indicating whether the content item is allowed to be transmitted via edge servers, access control settings specifying one or more levels of access associated with the content item, etc. Other types of item metadata are also possible and contemplated.  [0040] In some embodiments, the content data store 126 may also store multiple content segments of the content items. Each content segment of a content item may include segment metadata and content data of the content segment. In some embodiments, the segment metadata of the content segment stored in the content data store 126 of the management server 101 may include a unique content segment ID, the content item ID of the content item including the content segment, a relative position of the content segment within the content item (e.g., start time of “3:05”, end time of “4:10”), etc. In some embodiments, the segment metadata may also include the vehicle ID of the vehicle platform 103 to which the content segment is transmitted for consumption, the edge server ID(s) of the edge server(s) 107 to which the content segment is dispatched, a dispatch status indicating whether the content segment is already dispatched to the edge server(s) 107, the estimated connection start time indicating the estimated time at which the vehicle platform 103 potentially connected to the edge server(s) 107 to start receiving content data, etc. Other types of segment metadata are also possible and contemplated. [0041] In some embodiments, the content data store 126 may also store a list of retained content segments. The list of retained content segments may include one or more retained segment entries storing the segment metadata of one or more retained content segments. In some embodiments, the retained contents segment may be the content segments that are retained at the edge servers 107 after the transmission of the content segments from the edge servers 107 to one or more vehicle platforms 103 is completed, because such content segments may likely be needed again for other transmissions to other vehicle platforms 103. In some embodiments, the retained segment entry of the retained content segment may include the content segment ID of the retained content segment, the content item ID of the content item including the retained content segment, the relative position of the retained content segment within the content item. In some embodiments, the retained segment entry of the retained content segment may also include the edge server ID(s) of one or more edge servers 107 at which the retained content segment is preserved, a retaining time indicating the amount of time the retained content segment has been preserved at the corresponding edge server 107, a transmission count indicating the number of times the retained content segment is transmitted to the vehicle platforms 103 during the most recent predefined time window (e.g., 5 times during the last 2 hours), etc.).

As per claim 4, JU teaches:
The computing system of claim 1, wherein the network interface circuitry is arranged to send vUE information of the individual vUE to the individual edge server. (e.g., [85], individual server/platform and e.g., [0038-41], content transmitted from edge servers to vehicles; also see fig. 3A, indicators 310 and fig. 3B, indicator 332).

As per claim 6, JU teaches:
The computing system of claim 1, wherein the communication network is a first communication network, the individual edge server is a first edge server, and wherein: the network interface circuitry is further arranged to receive an access network reselection message from the individual vUE via a second communication network to which the individual vUE has attached, and the processing circuitry is further arranged to operate the edge node allocation module to select a second edge server of the plurality of edge servers to which workloads of the individual vUE should be offloaded, wherein the selection of the second edge server is based on receipt of an access network reselection message from the individual vUE. ([0053] As discussed elsewhere herein, the edge-assisted transmission application 120 is computer logic executable to transmit data to and from the vehicle platforms 103 using the edge servers 107. In some embodiments, the edge-assisted transmission application 120 may receive a request of a vehicle platform 103 for a content item, and determine one or more first edge servers 107 located on the vehicle route of the vehicle platform 103. The edge-assisted transmission application 120 may segment the content item into one or more content segments based on the travel data of the vehicle platform 103 and the edge information of the one or more first edge servers 107, and dispatch each content segment to the corresponding first edge server 107 for transmission to the vehicle platform 103. In some embodiments, the first edge server 107 may receive the content segment of the content item, and adaptively encode the content segment based on the performance condition of the first edge server 107. The first edge server 107 may transmit the encoded content segment to the vehicle platform 103 as the vehicle platform 103 drives through its communication coverage area 192. The vehicle platform 103 may receive the encoded content segment, decoded the encoded content segment, and display the decoded content segment for user consumption in real-time and [0054] FIGS. 3A and 3B illustrate a flowchart of an example method 300 for transmitting data to and from the vehicle platforms 103 using the edge servers 107. In block 302, a first vehicle platform 103 may transmit a first request for a content item to an edge server 107. For example, as the first vehicle platform 103 travels along a first vehicle route to get to a destination, the first request for the content item may be generated by the message processor 202 of the edge-assisted transmission application 120 included in the first vehicle platform 103. The first vehicle platform 103 may be located within a communication coverage area 192 of an initial edge server 107 when the first request for the content item is generated. Therefore, the first vehicle platform 103 may be communicatively coupled to the initial edge server 107, and thus may transmit the first request for the content item to the initial edge server 107 (e.g., via the V2I connection 160)).

As per claim 10, JU teaches:
The computing system of claim 1, wherein the computing system is part of a cloud computing service or a service provider platform, and the edge server is a Content Delivery Network (CDN) server or a Multi-access Edge Computing (MEC) host. (e.g. Content Delivery Network; ¶ 0036, 0026).

As per claim 11, JU teaches:
A user equipment (UE) disposed in a vehicle, (e.g., vehicle equipment; [0054]) the UE comprising: 
baseband circuitry arranged to perform an attachment procedure according to a wireless communication protocol to attach to an access network; (Inherent feature of edge server 107a, see Fig. 1B) and application circuitry communicatively coupled with the baseband circuitry, (e.g., fig. 2, [0050], content request from vehicle circuitry) the application circuitry arranged to operate an edge networking application to: 
generate an access network selection message (AccessNetworkSelectNotify) based on successful performance of the attachment procedure, ([0082] In some embodiments, the first edge servers 107 may transmit the encoded content segments of the content item to the first vehicle platform 103 as the first vehicle platform 103 communicatively coupled to the first edge servers 107. In block 328, the first vehicle platform 103 may transmit a connection request to the first edge server 107. Continuing the above example, as the first vehicle platform 103a enters the communication coverage area 192b of the first edge server 107b when travelling on the first vehicle route, the first vehicle platform 103a may transmit the connection request to establish the V2I connection 160 with the first edge server 107b. Once the V2I connection 160 is established, the first vehicle platform 103a is communicatively coupled to the first edge server 107b and thus, the first vehicle platform 103a can receive the content data from the first edge server 107b via the V2I connection 160.)
the AccessNetworkSelectNotify indicating the attachment to the access network, and provide the AccessNetworkSelectNotify to the baseband circuitry for transmission of the AccessNetworkSelectNotify to a center server via the access network.  ([0083] The first edge server 107 may receive the connection request from the first vehicle platform 103. Responsive to receiving the connection request from the first vehicle platform 103, in block 330, the first edge server 107 may process the connection request. In particular, in the first edge server 107, the message processor 202 may analyze the connection request to extract the vehicle ID of the first vehicle platform 103 requesting to establish the V2I connection 160 with the first edge server 107. As the V2I connection 160 between the first edge server 107 and the first vehicle platform 103 is established, in block 332, the first edge server 107 may transmit the encoded content segment of the requested content item to the first vehicle platform 103. In particular, in the first edge server 107, the message processor 202 may retrieve the encoded content segment of the content item requested by the first vehicle platform 103 from the data store 128 using the vehicle ID of the first vehicle platform 103. The message processor 202 may then transmit the encoded content segment to the first vehicle platform 103 via the V2I connection 160.) 

As per claim 14, JU teaches:
The UE of claim 11, wherein the application circuitry is further arranged to operate a data plane (DP) module to: perform a background data transfer procedure with the edge server via the access network and the baseband circuitry. ([0096] FIGS. 6A and 6B illustrate a flowchart of an example method 600 for transmitting data to and from the vehicle platforms 103 using the edge servers 107 upon a dynamic change in vehicle route. In block 602, a first vehicle platform 103 may transmit a notification of route change to an edge server 107. In the above example, as the first vehicle platform 103a changes from the first vehicle route to the second vehicle route, the notification of route change may be generated by the message processor 202 of the edge-assisted transmission application 120 included in the first vehicle platform 103a. As depicted in FIG. 7, the first vehicle platform 103a may be located within the communication coverage area 192 of the edge server 702 when the notification of route change is generated. Therefore, the first vehicle platform 103a may be communicatively coupled to the edge server 702, and thus may transmit the notification of route change to the edge server 702 (e.g., via the V2I connection 160).

As per claim 16, JU teaches:
The UE of claim 15, wherein the application circuitry is further arranged to operate the edge networking application to: generate an access network reselection message (AccessNetworkReselectNotify) based on successful performance of the attachment procedure to the second access network, ([0082] In some embodiments, the first edge servers 107 may transmit the encoded content segments of the content item to the first vehicle platform 103 as the first vehicle platform 103 communicatively coupled to the first edge servers 107. In block 328, the first vehicle platform 103 may transmit a connection request to the first edge server 107. Continuing the above example, as the first vehicle platform 103a enters the communication coverage area 192b of the first edge server 107b when travelling on the first vehicle route, the first vehicle platform 103a may transmit the connection request to establish the V2I connection 160 with the first edge server 107b. Once the V2I connection 160 is established, the first vehicle platform 103a is communicatively coupled to the first edge server 107b and thus, the first vehicle platform 103a can receive the content data from the first edge server 107b via the V2I connection 160.) the AccessNetworkReselectNotify indicating the attachment to the second access network; and provide the AccessNetworkReselectNotify to the second baseband circuitry for transmission of the AccessNetworkReselectNotify to the center server via the second access network, wherein the selection is based on receipt of an access network selection message from an individual vUE ([0083] The first edge server 107 may receive the connection request from the first vehicle platform 103. Responsive to receiving the connection request from the first vehicle platform 103, in block 330, the first edge server 107 may process the connection request. In particular, in the first edge server 107, the message processor 202 may analyze the connection request to extract the vehicle ID of the first vehicle platform 103 requesting to establish the V2I connection 160 with the first edge server 107. As the V2I connection 160 between the first edge server 107 and the first vehicle platform 103 is established, in block 332, the first edge server 107 may transmit the encoded content segment of the requested content item to the first vehicle platform 103. In particular, in the first edge server 107, the message processor 202 may retrieve the encoded content segment of the content item requested by the first vehicle platform 103 from the data store 128 using the vehicle ID of the first vehicle platform 103. The message processor 202 may then transmit the encoded content segment to the first vehicle platform 103 via the V2I connection 160.)

As per claim 20, JU teaches:
One or more non-transitory computer readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an edge server is to cause the edge server to: (Abstract)
receive a vehicle user equipment (vUE) provisioning message from a center server, the vUE provisioning message indicating a vUE that is to offload computational resources to the edge server and a network to which the vUE is attached; (e.g., [0043], as the vehicle moves from one communication coverage area to another communication coverage area of the edge servers 107, the vehicle continuously communicates via the network and the corresponding edge server 107 currently connected to the vehicle; [0053], receive a content request from a vehicle and determine one or more edge servers 107 located on the route; also see fig. 3A, indicator 310), wherein the selection is based on receipt of an access network selection message from an individual vUE (e.g., [0053], content request from a vehicle; also see fig. 3A, indicators 302 and 310 and fig. 3B, indicators 328 and 332)
identify the network to which the vUE is attached based on the vUE provisioning message; and transmit a subscription request message to the identified network, the subscription request message for subscribing to receive notifications about vUE network access events and vUE mobility events. ([0038] In some embodiments, the content data store 126 includes a non-transitory storage medium that stores multiple content items to be transmitted to the vehicle platforms 103 upon request. Non-limiting examples of the content items include, but are not limited to, content documents (e.g., data files) stored in personal cloud storage of the users, multimedia content (e.g., videos, audios, photos, augmented reality data stream, virtual reality data stream, etc.) provided by third-party content providers (e.g., media streaming services), etc. In some embodiments, the transmission of the content item to the vehicle platform 103 may require the user associated with the vehicle platform 103 to be authenticated and/or granted permission to access the content item. As an example, the user may be required to subscribe to the media streaming service in advance and successfully login to the media streaming service with verified credentials. In some embodiments, the transmission of the content item to the vehicle platform 103 through the edge servers 107 may additionally require approval of the content owner for the content item to be transmitted using edge servers, because of the potential risks of content security and potential limited content quality).

As per claim 21, JU teaches:
The one or more NTCRM of claim 20, wherein execution of the instructions is to further cause the edge server to: receiving a notification from the identified network, wherein the notification indicates occurrence of a vUE network access event or a vUE mobility event. ([0040] In some embodiments, the content data store 126 may also store multiple content segments of the content items. Each content segment of a content item may include segment metadata and content data of the content segment. In some embodiments, the segment metadata of the content segment stored in the content data store 126 of the management server 101 may include a unique content segment ID, the content item ID of the content item including the content segment, a relative position of the content segment within the content item (e.g., start time of “3:05”, end time of “4:10”), etc. In some embodiments, the segment metadata may also include the vehicle ID of the vehicle platform 103 to which the content segment is transmitted for consumption, the edge server ID(s) of the edge server(s) 107 to which the content segment is dispatched, a dispatch status indicating whether the content segment is already dispatched to the edge server(s) 107, the estimated connection start time indicating the estimated time at which the vehicle platform 103 potentially connected to the edge server(s) 107 to start receiving content data, etc. Other types of segment metadata are also possible and contemplated).

As per claim 22, JU teaches:
The one or more NTCRM of claim 21, wherein, when the notification indicates that the vUE is reachable via the identified network, execution of the instructions is to further cause the edge server to: starting or resuming a background data transfer procedure with the vUE via the identified network. ([0096] FIGS. 6A and 6B illustrate a flowchart of an example method 600 for transmitting data to and from the vehicle platforms 103 using the edge servers 107 upon a dynamic change in vehicle route. In block 602, a first vehicle platform 103 may transmit a notification of route change to an edge server 107. In the above example, as the first vehicle platform 103a changes from the first vehicle route to the second vehicle route, the notification of route change may be generated by the message processor 202 of the edge-assisted transmission application 120 included in the first vehicle platform 103a. As depicted in FIG. 7, the first vehicle platform 103a may be located within the communication coverage area 192 of the edge server 702 when the notification of route change is generated. Therefore, the first vehicle platform 103a may be communicatively coupled to the edge server 702, and thus may transmit the notification of route change to the edge server 702 (e.g., via the V2I connection 160).

As per claim 23, JU teaches:
The one or more NTCRM of claim 21, wherein, when the notification indicates that the vUE is not reachable via the identified network, execution of the instructions is to further cause the edge server to: halting, stopping, or pausing a background data transfer procedure with the vUE via the identified network. ([0096] FIGS. 6A and 6B illustrate a flowchart of an example method 600 for transmitting data to and from the vehicle platforms 103 using the edge servers 107 upon a dynamic change in vehicle route. In block 602, a first vehicle platform 103 may transmit a notification of route change to an edge server 107. In the above example, as the first vehicle platform 103a changes from the first vehicle route to the second vehicle route, the notification of route change may be generated by the message processor 202 of the edge-assisted transmission application 120 included in the first vehicle platform 103a. As depicted in FIG. 7, the first vehicle platform 103a may be located within the communication coverage area 192 of the edge server 702 when the notification of route change is generated. Therefore, the first vehicle platform 103a may be communicatively coupled to the edge server 702, and thus may transmit the notification of route change to the edge server 702 (e.g., via the V2I connection 160).

As per claim 25, JU teaches:
The one or more NTCRM of claim 20, wherein the edge server is a Multi-access Edge Computing (MEC) server or a Content Delivery Network (CDN) server. (e.g. Content Delivery Network; ¶ 0036, 0026)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7-9, 12-13, 15, 17-19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over JU in view of SHAN et al. [US 20190174449].

As per claim 5, JU teaches all the particulars of the claim except wherein the vUE information includes one or more of an identity of the individual vUE, location information of the individual vUE, access network registration information of the communication network, and access network identity information of the communication network, wherein the access network registration information includes an attached access network type or radio access technology (RAT) type of the communication network, and wherein the access network identity information includes a public land mobile network identity (PLMNID). 
However, SHAN teaches in an analogous art, that the computing system of claim 4, wherein the vUE information includes one or more of an identity of the individual vUE, location information of the individual vUE, access network registration information of the communication network, and access network identity information of the communication network, wherein the access network registration information includes an attached access network type or radio access technology (RAT) type of the communication network, and wherein the access network identity information includes a public land mobile network identity (PLMNID) (e.g. registration; ¶ 0104, 0136).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the vUE information includes one or more of an identity of the individual vUE, location information of the individual vUE, access network registration information of the communication network, and access network identity information of the communication network, wherein the access network registration information includes an attached access network type or radio access technology (RAT) type of the communication network, and wherein the access network identity information includes a public land mobile network identity (PLMNID) in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

As per claim 7, JU teaches all the particulars of the claim except wherein the network interface circuitry is arranged to send a handover request to the first edge server, the handover request instructing the first edge server to release a UE context of the individual vUE and handover the individual vUE to the second edge server.
 However, SHAN teaches in an analogous art, that the computing system of claim 6, wherein the network interface circuitry is arranged to send a handover request to the first edge server, the handover request instructing the first edge server to release a UE context of the individual vUE and handover the individual vUE to the second edge server. (e.g.; handover; ¶ 0049, 0242). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the network interface circuitry is arranged to send a handover request to the first edge server, the handover request instructing the first edge server to release a UE context of the individual vUE and handover the individual vUE to the second edge server in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

As per claim 8, JU teaches all the particulars of the claim except wherein the network interface circuitry is arranged to send information of the second edge server to the individual vUE after the handover request is sent to the first edge server.
 However, SHAN teaches in an analogous art, that the computing system of claim 7, wherein the network interface circuitry is arranged to send information of the second edge server to the individual vUE after the handover request is sent to the first edge server. (e.g.; handover; ¶ 0049, 0242). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the network interface circuitry is arranged to send information of the second edge server to the individual vUE after the handover request is sent to the first edge server in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

As per claim 9, JU teaches:
The computing system of claim 8, wherein the first communication network is a cellular network or a wireless local area network (WLAN) and the second communication network is a different one of the cellular network or the WLAN; or the first communication network is a first cellular network operated by a first mobile network operation (MNO) and the second communication network is a second cellular network operated by a second MNO. (e.g. network; ¶ 0025-0026).

As per claim 12, JU teaches all the particulars of the claim except wherein the application circuitry is further arranged to operate the edge networking application to: receive a registration request acceptance message from the center server via the access network and the baseband circuitry, the registration request acceptance message indicating an edge server to which computing resources are to be offloaded. 
However, SHAN teaches in an analogous art, that the computing system of claim 11, wherein the application circuitry is further arranged to operate the edge networking application to: receive a registration request acceptance message from the center server via the access network and the baseband circuitry, the registration request acceptance message indicating an edge server to which computing resources are to be offloaded. (e.g. registration; ¶ 0104, 0136).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the application circuitry is further arranged to operate the edge networking application to: receive a registration request acceptance message from the center server via the access network and the baseband circuitry, the registration request acceptance message indicating an edge server to which computing resources are to be offloaded in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

As per claim 13, JU teaches the UE of claim 12, wherein the registration request acceptance message includes edge server information of the indicated edge server, wherein the edge server information includes one or more of an Internet Protocol (IP) address of the individual edge server and compute capabilities of the individual edge server, wherein the compute capabilities of the individual edge server include one or more of vehicle data analytics capabilities, traffic control services capabilities, content streaming services capabilities, High Definition Map (HDM) processing capabilities, autonomous or intelligent driving service capabilities, vehicle-to-cloud (V2C) capabilities. ([0038] In some embodiments, the content data store 126 includes a non-transitory storage medium that stores multiple content items to be transmitted to the vehicle platforms 103 upon request. Non-limiting examples of the content items include, but are not limited to, content documents (e.g., data files) stored in personal cloud storage of the users, multimedia content (e.g., videos, audios, photos, augmented reality data stream, virtual reality data stream, etc.) provided by third-party content providers (e.g., media streaming services), etc. In some embodiments, the transmission of the content item to the vehicle platform 103 may require the user associated with the vehicle platform 103 to be authenticated and/or granted permission to access the content item. As an example, the user may be required to subscribe to the media streaming service in advance and successfully login to the media streaming service with verified credentials. In some embodiments, the transmission of the content item to the vehicle platform 103 through the edge servers 107 may additionally require approval of the content owner for the content item to be transmitted using edge servers, because of the potential risks of content security and potential limited content quality. [0039] In some embodiments, each content item stored in the content data store 126 may include item metadata and content data of the content item. Non-limiting examples of the item metadata include, but are not limited to, a unique content item ID, a content title (e.g., “Landslide”), a content type (e.g., video), a content duration (e.g., 4:30, 260 seconds), etc. of the content item. In some embodiments, the item metadata may also include an edge server approval status indicating whether the content item is allowed to be transmitted via edge servers, access control settings specifying one or more levels of access associated with the content item, etc. Other types of item metadata are also possible and contemplated.  [0040] In some embodiments, the content data store 126 may also store multiple content segments of the content items. Each content segment of a content item may include segment metadata and content data of the content segment. In some embodiments, the segment metadata of the content segment stored in the content data store 126 of the management server 101 may include a unique content segment ID, the content item ID of the content item including the content segment, a relative position of the content segment within the content item (e.g., start time of “3:05”, end time of “4:10”), etc. In some embodiments, the segment metadata may also include the vehicle ID of the vehicle platform 103 to which the content segment is transmitted for consumption, the edge server ID(s) of the edge server(s) 107 to which the content segment is dispatched, a dispatch status indicating whether the content segment is already dispatched to the edge server(s) 107, the estimated connection start time indicating the estimated time at which the vehicle platform 103 potentially connected to the edge server(s) 107 to start receiving content data, etc. Other types of segment metadata are also possible and contemplated. [0041] In some embodiments, the content data store 126 may also store a list of retained content segments. The list of retained content segments may include one or more retained segment entries storing the segment metadata of one or more retained content segments. In some embodiments, the retained contents segment may be the content segments that are retained at the edge servers 107 after the transmission of the content segments from the edge servers 107 to one or more vehicle platforms 103 is completed, because such content segments may likely be needed again for other transmissions to other vehicle platforms 103. In some embodiments, the retained segment entry of the retained content segment may include the content segment ID of the retained content segment, the content item ID of the content item including the retained content segment, the relative position of the retained content segment within the content item. In some embodiments, the retained segment entry of the retained content segment may also include the edge server ID(s) of one or more edge servers 107 at which the retained content segment is preserved, a retaining time indicating the amount of time the retained content segment has been preserved at the corresponding edge server 107, a transmission count indicating the number of times the retained content segment is transmitted to the vehicle platforms 103 during the most recent predefined time window (e.g., 5 times during the last 2 hours), etc.).

As per claim 15, JU teaches:
The UE of claim 12, wherein the baseband circuitry is first baseband circuitry, the wireless communication protocol is a first wireless communication protocol, and the access network is a first access network, (e.g., fig. 1B; [0027], each vehicle platform 103 may send and receive data to and from edge servers 107 and/or management server(s) 101 via the network 105 through the edge server 107 to which the vehicle platform 103 is currently connected at a particular point in time) and wherein the UE further comprises second baseband circuitry arranged to: perform an attachment procedure according to a second wireless communication protocol to attach to a second access network based on detection of disconnection of the first baseband circuitry from the first access network. ([0082] In some embodiments, the first edge servers 107 may transmit the encoded content segments of the content item to the first vehicle platform 103 as the first vehicle platform 103 communicatively coupled to the first edge servers 107. In block 328, the first vehicle platform 103 may transmit a connection request to the first edge server 107. Continuing the above example, as the first vehicle platform 103a enters the communication coverage area 192b of the first edge server 107b when travelling on the first vehicle route, the first vehicle platform 103a may transmit the connection request to establish the V2I connection 160 with the first edge server 107b. Once the V2I connection 160 is established, the first vehicle platform 103a is communicatively coupled to the first edge server 107b and thus, the first vehicle platform 103a can receive the content data from the first edge server 107b via the V2I connection 160).

As per claim 17, JU teaches all the particulars of the claim except wherein the registration request acceptance message is a first registration request acceptance message, the edge server is a first edge server, and the application circuitry is further arranged to operate the edge networking application to: receive a second registration request acceptance message from the center server via the second access network and the second baseband circuitry, the second registration request acceptance message indicating a second edge server to which workloads are to be offloaded. 
However, SHAN teaches in an analogous art, that the UE of claim 16, wherein the registration request acceptance message is a first registration request acceptance message, the edge server is a first edge server, and the application circuitry is further arranged to operate the edge networking application to: receive a second registration request acceptance message from the center server via the second access network and the second baseband circuitry, the second registration request acceptance message indicating a second edge server to which workloads are to be offloaded. (e.g. registration; ¶ 0104, 0136).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the registration request acceptance message is a first registration request acceptance message, the edge server is a first edge server, and the application circuitry is further arranged to operate the edge networking application to: receive a second registration request acceptance message from the center server via the second access network and the second baseband circuitry, the second registration request acceptance message indicating a second edge server to which workloads are to be offloaded in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

As per claim 18, JU teaches:
The UE of claim 17, wherein the application circuitry is further arranged to operate a DP module to: resume a background data transfer procedure with the second edge server via the second access network and the second baseband circuitry. ([0096] FIGS. 6A and 6B illustrate a flowchart of an example method 600 for transmitting data to and from the vehicle platforms 103 using the edge servers 107 upon a dynamic change in vehicle route. In block 602, a first vehicle platform 103 may transmit a notification of route change to an edge server 107. In the above example, as the first vehicle platform 103a changes from the first vehicle route to the second vehicle route, the notification of route change may be generated by the message processor 202 of the edge-assisted transmission application 120 included in the first vehicle platform 103a. As depicted in FIG. 7, the first vehicle platform 103a may be located within the communication coverage area 192 of the edge server 702 when the notification of route change is generated. Therefore, the first vehicle platform 103a may be communicatively coupled to the edge server 702, and thus may transmit the notification of route change to the edge server 702 (e.g., via the V2I connection 160).

As per claim 19, JU teaches:
The UE of claim 18, wherein: the first baseband circuitry is a cellular network baseband System-on-Chip (SoC) and the second baseband circuitry is a WIFI based baseband SoC; the first baseband circuitry is the WIFI based baseband SoC and the second baseband circuitry is the cellular network SoC; the first baseband circuitry is a first cellular network baseband SoC associated with a first mobile network operator (MNO) and the second baseband circuitry is a second cellular network SoC associated with a second MNO different than the first MNO; or the first baseband circuitry is a cellular network baseband SoC configured with a first subscriber identity module (SIM) associated with a first MNO and the second baseband circuitry is the cellular network SoC configured with a second SIM associated with a second MNO different than the first MNO. (e.g., fig. 2, [0050], content request from vehicle circuitry).

As per claim 24, JU teaches all the particulars of the claim except wherein execution of the instructions is to further cause the edge server to: receiving a handover request from the center server, the handover request indicating a target edge server; and sending a UE context to the target handover. 
However, SHAN teaches in an analogous art, that the one or more NTCRM of claim 23, wherein execution of the instructions is to further cause the edge server to: receiving a handover request from the center server, the handover request indicating a target edge server; and sending a UE context to the target handover. ([0251] FIG. 12 depicts an example LADN information process 1200 according to various embodiments. Process 1200 may be performed by the UE 101. Process 1200 may be performed by an AMF 321. Process 1200 begins at operation 1205 where network interface circuitry of the AMF 321 (e.g., network controller circuitry 535) receives a registration request message from a UE 101 via a RAN node 111, where the registration request message includes either the LADN DNN(s) configured for the UE 101 or an indication of requesting LADN information. The registration request message may be the same or similar to the registration request message discussed previously. At operation 1210, the application circuitry 505 of the AMF 321 selects a UDM 327, and the network interface circuitry of the AMF 321 (e.g., network controller circuitry 535) receives subscription information related to the UE 101. The subscription information may include, inter alia, a subscribed DNN list, which is a list of the subscribed DNNs for the UE 101. At operation 1215, the application circuitry 505 of the AMF 321 determines or identifies a list of LADNs available to the UE 101 using the subscribed DNN list obtained at operation 1210, and generates a registration accept message to include the list of LADNs available to the UE 101. The registration request message may be a NAS message including one or more IEs, such as those discussed previously. At operation 1220, the network interface circuitry of the AMF 321 (e.g., network controller circuitry 535) sends the registration accept message to the UE 101, for example, over an N1 interface using NAS signaling. In some embodiments, the NAS registration accept message may be sent to the RAN node 111, and the RAN node 11 may encapsulated or otherwise include the NAS registration accept message in an RRC message. After operation 1220, process 1200 may end or repeat as necessary). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein execution of the instructions is to further cause the edge server to: receiving a handover request from the center server, the handover request indicating a target edge server; and sending a UE context to the target handover in order to provide a field of wireless communications, and in particular, to registration procedures for registering user equipment with wireless communications networks.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Feteiha, Mohamed F., Mahmoud H. Qutqut, and Hossam S. Hassanein. "Pairwise error probability evaluation of cooperative mobile femtocells." 2013 IEEE Global Communications Conference (GLOBECOM). IEEE, 2013. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641